

117 S242 IS: Layoff Prevention Act of 2021
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 242IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Reed introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for an extension of temporary financing of short-time compensation programs.1.Short titleThis Act may be cited as the Layoff Prevention Act of 2021.2.Extension of temporary financing of short-time compensation payments in States with programs in lawSection 2108(b)(2) of the CARES Act (15 U.S.C. 9026(b)(2)) is amended by striking March 14, 2021 and inserting the date that is 5 years and 6 months after the date of enactment of the Layoff Prevention Act of 2021.3.Extension of temporary financing of short-time compensation agreementsSection 2109(d)(2) of the CARES Act (15 U.S.C. 9027(d)(2)) is amended by striking March 14, 2021 and inserting the date that is 2 years and 13 weeks after the date of enactment of the Layoff Prevention Act of 2021.4.Extension of grants for short-time compensation programs(a)Extension; additional fundingSection 2110 of the CARES Act (15 U.S.C. 9028) is amended—(1)in subsection (b)(1), by striking $100,000,000 and inserting $200,000,000;(2)in subsection (c)(1), by striking December 31, 2023 and inserting December 31, 2026; and(3)in subsection (g), by striking $100,000,000 and inserting $200,000,000.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).